Citation Nr: 0931476	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
August 22, 2004 to August 26, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in North 
Little Rock, Arkansas.

This claim was previously before the Board in February 2008.  
At that time, the Board denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred by 
the Veteran from August 22, 2004 to August 26, 2004, at the 
University of Arkansas for Medical Sciences Medical Center 
(UAMS).  The Veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an April 2009 order, granted a joint motion for remand.  

The appeal is REMANDED to the VA Medical Center.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran contends in his July 2007 informal hearing 
presentation (IHP) that he is entitled to payment or 
reimbursement for medical care received from August 22, 2004 
to August 26, 2004 at UAMS under 38 U.S.C.A. § 1728.  

The Veteran contends in the alternative that pursuant to the 
Veterans Millennium Health Care and Benefits Act, he is 
entitled to payment or reimbursement for medical care 
received from August 22, 2004 to August 26, 2004 at UAMS.  

The joint motion for remand stated that the Board did not 
properly apply 38 C.F.R. § 17.1004(e), as the regulation 
requires that additional information be submitted within 30 
days of receipt of the request not within 30 days of the date 
of VA's letter.  The joint motion noted that the language 
provided in VA's October 20, 2004, letter to UAMS was 
incorrect, misleading, and not in accordance with 38 C.F.R. 
§ 17.1004(e).

The joint motion for remand also pointed out that the Board's 
decision was confusing as to whether VA ever authorized 
payment to UAMS.  It was pointed out that the Board 
recognized a January 25, 2005, computer entry from UAMS which 
indicated, "CLD VA SPK W/ D[] G[], SHE STATES THE CL WAS 
APPROVED ON 11/21/04, NO PAYMENT MADE YET.  SHE STATES THEY 
ARE MAKING PAYMENTS NOW AND THIS CLA SH[OU]LD BE IN LINE TO 
PAY."  The Board noted that there was no such documentation 
in the duplicate CHR.  However, the joint motion for remand 
noted that the July 2005 statement of the case indicated that 
payment had been authorized and then abandoned.  If the claim 
is not granted below, the supplemental statement of the case 
must explain whether the claim was authorized.     

Accordingly, the Board remands this claim to the appropriate 
VA Medical Center to undertake any additional action and/or 
development deemed necessary, including but not limited to 
(1) providing complete notice pursuant to the Veterans Claims 
Assistance Act; and (2) determining whether VA ever 
authorized payment to UAMS.

Additionally, the VAMC should contact UAMS in writing and 
request that UAMS provide a signed statement verifying that 
the claim meets all of the conditions for payment under the 
Veterans Millennium Health Care and Benefits Act and was not 
fraudulently filed.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide complete duty-
to-inform notice pursuant to the Veterans 
Claims Assistance Act. 

2.  The VAMC should also contact UAMS in 
writing and request that UAMS provide a 
signed statement verifying that the claim 
meets all of the conditions for payment 
under the Veterans Millennium Health Care 
and Benefits Act and was not fraudulently 
filed.  UAMS must be notified that the 
statement must be provided to VA within 30 
days of the date VA's letter is received 
at UAMS.  

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
also address whether VA authorized payment 
on the claim on October 16, 2004, or any 
other date.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




